Cockrill, C. J.  3. X^AILROADS : ■Duty in stopping trains. Counsel for the appellant have not undertaken to point out any ground of objection to any part of the court’s charge to the jury. 2. Contributory Negligence. The instructions given at the instance of the plaintiff in the action and by the court of its own motion, either announce familiar principles of law as to the duty of a carrier of passengers to stop and allow reasonable opportunity to the passenger to alight upon the platform provided for the purpose, or else state the law of contributory negligence applicable to the facts of the case almost in the language used or approved by this court when discussing the principles that control similar cases. St. Louis, Iron M. & S. Ry. v. Cantrell, 37 Ark., 522; St. L. I. M. & S. Ry. v. Rosenberry, 45 id., 261; L. R. & F. S. Ry. v. Atkins, 46 id., 423. The court granted all the appellant’s requests for instructions as asked except one, which it rejected. The refusal to instruct the jury as asked in this particular is the only objection made to any ruling of the court at the trial that has been specifically pointed to as error. The request was this: “If the jury believe from the evidence that the train was stopped at the station a sufficient length of time to enable the plaintiff by the exercise of reasonable diligence to have alighted; that failing to do so he leaped from the train after it had started, and while it was in motion, and was thereby injured, they will find for the defendant.”  3. same: Instruct Without this, the charge of the court fairly covered every phase of the case. It had been explained to the jury that a passenger could not throw the responsibility of his own reckless or unreasonable conduct upon the company merely because the conductor had requested or directed him to hurry off, but they were told that if the motion of the train was so slow that the danger of alighting would not be apparent to a prudent man, and the plaintiff in getting off acted under the instructions of the conductor, who, they were informed, was presumed to know the hazard of the act better than the plaintiff, the latter would be exculpated from negligence, and the blame for the injury could not be visited upon him. The reasonableness of the train’s stop and the duty of the passenger to alight without unnecessary delay were also impressed upon them. These features of the case are all that can be said to be covered by the request that was rejected. But it was proper to reject it independent of that consideration. Whether the plaintiff was negligent in getting off promptly, or in getting off at all, while the train was in motion, were questions of fact to be determined from all the circumstances in proof, but the rejected prayer sought to make it negligence fer se, and inexcusable for the plaintiff to undertake to alight from the train while it was in motion ; and it was not an expression of the law upon the subject. The evidence was conflicting, and we cannot say that the jury was not justified in the conclusion they reached. Let the judgment be affirmed.